United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1261
                                   ___________

Hany Fahmy Basily,                      *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: December 16, 2009
                                Filed: December 16, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Egyptian citizen Hany Fahmy Basily petitions for review of an order of the
Board of Immigration Appeals (BIA) which denied his June 2008 motion to reopen,
reconsider, and remand. After careful review, we conclude that the BIA acted within
its discretion, see Vargas v. Holder, 567 F.3d 387, 391 (8th Cir. 2009); Miah v.
Mukasey, 519 F.3d 784, 789-90 (8th Cir. 2008), and that the alleged due process
violation did not affect the outcome of the proceedings, see Banat v. Holder, 557 F.3d
886, 893 (8th Cir. 2009). Accordingly, we deny the petition.
                         ______________________________